MEMORANDUM **
Stanley Joseph Squetimkin appeals from his 78-month sentence for sexual abuse of *574a minor in violation of 18 U.S.C. §§ 2243(a), 2246(2)(A) and (C), and 1153. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Squetimkin contends that the district court erred in imposing a two-level adjustment for a vulnerable victim pursuant to U.S.S.G. § 3A1.1(b), and therefore the resultant sentence was necessarily unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We conclude that the district court correctly applied the vulnerable victim adjustment based upon the uncontested facts in the Presentence Report and the Plea Agreement indicating that the victim had been sleeping at the time the abuse commenced. See United States v. Wetchie, 207 F.3d 632, 636 (9th Cir.2000) (“district court correctly applied the vulnerable victim adjustment based on the fact that [defendant’s] victim was asleep”). Accordingly, there was no “material error by the district court in calculating the applicable Guidelines range,” and because Squetimkin “d[oes] not raise any general reasonableness challenges ... we do not reach the second step of the analysis, which would otherwise require a determination of whether [Squetimkin’s sentence is] reasonable in light of § 3553(a).” United States v. Cantrell, 433 F.3d 1269, 1280-81 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *574courts of this circuit except as provided by 9th Cir. R. 36-3.